DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the opposite end" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the opposite end” will be considered to mean “the opposite end portions”.
Claims 2, 4-11 and 13 depend from claim 1 and, therefore, also contain this limitation.



Claim 6 recites the limitation "the opposite ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the opposite ends” will be considered to mean “the opposite end portions”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seelbach et al. (U.S. Patent 4,699,805, hereafter ‘805).

an outer reactor (14) including an openable and closeable door (28) (Fig. 1, col 4 ln 57-col 5 ln 7); and
an inner reactor (12) fixedly loaded in the outer reactor, and which can have been loaded through the door (Figs. 1-2, col 4 ln 38-56),
where a volume of the outer reactor and a volume of the inner reactor are divided by the walls of the inner reactor (Figs. 1-2),
the inner reactor has a twisted configuration in which a middle area between opposite end portions (84, 86) is twisted (Figs. 1-2, col 4 ln 38-56),
connectors (104) are provided on the opposite end portions of the inner reactor to connect to feed lines (50, 54) (Fig. 5, col 7 ln 47-col 8 ln 13) along which a precursor gas comprising a reactant gas is loaded from outside the outer reactor into the inner reactor (Fig. 1, col 5 ln 22-47),
the connectors have a greater cross sectional area than the feed lines (Fig. 5), and
the reactant gas can be discharged from the inner reactor to the outer reactor and then out of the deposition apparatus through the outer reactor (Fig. 1, col 5 ln 22-47, col 5 ln 58-col 6 ln 12).

With respect to the limitation that the precursor is loaded from outside the outer reactor into the inner reactor in a time division manner, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed 
In this case, Seelbach ‘805 teaches that the precursor gas is loaded from outside the outer reactor into the inner reactor using a mass flow controller (52) (Fig. 1, col 5 ln 22-47), and, therefore, could be provided in a time division manner.

Claim 2: Seelbach ‘805 teaches that the precursor gas is supplied from outside the deposition apparatus along the feed lines and moves from one opposite end portion (84) to the other opposite end portion (86) of the inner reactor (Figs. 1-2, col 5 ln 22-47, col 6 ln 60-col 7 ln 21).
With respect to the limitation that the precursor is supplied from outside the deposition apparatus along the feed lines in a pulsed manner so as to move particles loaded into the inner reactor from one side to the other side, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2144.II.
In this case, Seelbach ‘805 teaches that the precursor gas is loaded from outside the outer reactor into the inner reactor using a mass flow controller (52) (Fig. 1, col 5 ln 22-47), and, therefore, could be provided in a pulsed manner, and that the precursor gas moves from one opposite end portion (84) to the other opposite end portion (86) of 

Claim 4: Seelbach ‘805 teaches that the deposition apparatus can perform chemical vapor deposition (abstract, col 1 ln 7-10), that the precursor gas can be loaded into the inner reactor (Figs. 1-2, col 5 ln 22-47), and that the precursor gas is loaded from outside the outer reactor into the inner reactor using a mass flow controller (52) (Fig. 1, col 5 ln 22-47).
With respect to the limitations that chemical vapor deposition is performed on surfaces of particles loaded into the inner reactor and the precursor loaded into the inner reactor in a time division manner, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2144.II.
In this case, Seelbach ‘805 teaches that the precursor gas can be used for chemical vapor deposition and is passed through the inner reactor (abstract, col 1 ln 7-10, Figs. 1-2, col 5 ln 22-47), and, therefore, could perform chemical vapor deposition on particles loaded into the inner reactor. Further, Seelbach ‘805 teaches that the precursor gas is loaded into the inner reactor using a mass flow controller (52) (Fig. 1, col 5 ln 22-47), and, therefore, could be provided in a time division manner.


With respect to the limitations that the precursor loaded into the reactor in a time divisional manner are supplied in a pulsed manner, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2144.II.
In this case, Seelbach ‘805 teaches that the precursor gas is loaded into the inner reactor using a mass flow controller (52) (Fig. 1, col 5 ln 22-47), and, therefore, could be provided in a pulsed manner.

Claim 6: Seelbach ‘805 teaches that the feed lines (50, 54) communicating with connectors (104) on opposite end portions of the inner reactor (12) comprise at least one feed line (Figs. 1 and 5, col 7 ln 47-col 8 ln 13).
Claim 7: Seelbach ‘805 teaches that the deposition apparatus can comprise a heater for heating at least a portion of the outer reactor for the deposition reaction (col 3 ln 55-col 4 ln 21, col 6 ln 60-col 7 ln 21).

Allowable Subject Matter
Claims 8-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious a method of uniformly coating surfaces of particles including a step of preparing a deposition apparatus comprising an inner reactor fixedly loaded into the outer reactor through the door wherein the inner reactor has a spiral structure or a twisted configuration in which a middle area between opposite end portions thereof is twisted, a step of loading particles into the inner reactor, and a first adsorption step of adsorbing a first precursor serving as a reactant to surfaces of the particles by supplying the first precursor to one side of the inner reactor along the feed line in a pulsed manner as to the context of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713